Title: From Alexander Hamilton to Jeremiah Olney, 22 July 1791
From: Hamilton, Alexander
To: Olney, Jeremiah



New York July 22d. 1791
Sir

Having received a letter from Mr. Arnold informing me that the delay of payment of his bond had proceeded from a part of the demand being controverted, I am to desire that, if not already given, you will suspend the notifications you were required to give to the Collectors out of your state, and that you will inform me particularly of the nature and circumstances of the controversy. I have requested Mr. Arnold to do the same, and I shall be glad if possible, that there may be no disagreement in the statement of facts.
You will also forbear any further proceeding upon the bond until you hear again from me.
I am with consideration   Sir   Your Obed ser
Alex Hamilton
Jeremiah Olney Esqr&c

